Title: Draft of Robert Smith to John Armstrong, 5 June 1810 (Abstract)
From: Smith, Robert
To: Armstrong, John


5 June 1810, Department of State. Acknowledges letters and enclosures from Armstrong received on 21 May. Protests strongly against France’s decision to seize American vessels as announced in the letter from the duc de Cadore to Armstrong [14 Feb. 1810]. Describes French policy as “an act of violence, which under existing circumstances is scarcely less than an act of war [and] necessarily required an explanation which would satisfy not only the United States but the world.” Asserts that the U.S. has always resisted the British orders in council and that the right of doing so by the municipal prohibition of trade is a “lawful exercise of sovereign power,” which the French government can neither complain of nor justly construe “into a cause of warlike reprisal.” The U.S. has likewise resisted the decrees of France, which had “assumed a prescriptive power over the policy of the United States, as reprehensible as the attempt of the British government to levy contributions on our trade was obnoxious.”
Denies that the U.S. has singled out French vessels for seizure in the manner complained of by Cadore and adds, “Had France interdicted to our vessels all the ports within the sphere of her influence, and had she given a warning of equal duration with that given by our law, there would have been no cause of complaint on the part of the United States.” Points out that it has always been possible for France to avoid American trade restrictions merely by modifying or annulling its own decrees. The U.S. has already made propositions to this effect to France, and “they were not accepted.” Instead, French policy has been calculated to produce results other than that of “a good understanding between the two countries.” The recent act of Congress [Macon’s Bill No. 2] gives the French emperor the opportunity to establish “the most amicable relations” with the U.S. Let him withdraw or modify his decrees, restore American property, and “a law of the United States exists, which authorises the president to promote the best possible understanding with France, and to impose a system of exclusion against the ships and merchandise of Great Britain in the event of her failing to conform to the same just terms of conciliation.” As American trade restrictions are not now in force, France no longer has “a solitary reasonable pretext for procrastinating the delivery of American property.” Instructs Armstrong to present these observations to the French government.
